Title: To George Washington from Captain Henry Lee, Jr., 23 November 1777
From: Lee, Henry Jr.
To: Washington, George



Sir,
Nor 23d 77.

Yesterday the enemy abandoned Provence island. We have reason to believe that Gen. Clinton with the late reinforcement, & Lord Cornwallis 

with his body of troops landed on Carpenters island yesterdy, & passed on to the city. The navy have mostly moved up from Chester, & lay off Billingsport. With profound respect Your Excellys most Obt Hum. servt

Heny Lee jr

